Per Curiam:
The question presented by this appeal, is the same as that presen ted by the appeal in. Bradley v. Sweeny, No. 1 (120 App. Div. 315), argued and decided herewith, and upon the authority of the opinion in .that case the order is reversed, with ten dollars costs and disbursements, and. motion granted, with ten dollars costs, but with ..leave to .plaintiff to serve an amended complaint, if so advised.
Present --- Ingraham, MoLaucii r.ts, Laughlin, Clabke and Scott, JJ. --
Order reversed; with-'ten dollars' costs'and disbursements, and motion granted, with ten dollars-' costs, with leay;e to' plaintiff to 'sei-ve amended complaint if so advised.